DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/23/22 was filed after the mailing date of the Notice of Allowability on 5/31/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The IDS does not raise new issues, therefore the Reasons for Allowability and Examiner’s Amendments from the Notice of Allowability on 5/31/22 still apply and are recreated below.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Harris on 2/1/22.

The application has been amended as follows: 
In the claims:
Claim 7: on line 3, delete “it” before “the vapor”

Response to Arguments / Allowable Subject Matter
Applicant’s arguments and amendments submitted 1/14/22 have been fully and carefully considered and are found persuasive.
The claim objection, and rejections under 35 USC 112(b) are withdrawn in light of applicant’s arguments and amendments on 1/14/22.
With regard to the claim rejections under 35 USC 103, applicant argues that the prior art fails to fairly teach or suggest all limitations of the claims as amended. This is found persuasive and the claim rejections are withdrawn.
Claims 1-30 are allowed.
Considering claims 1-24, applicant argues that the closest relevant prior art of Bitterly (US 2005/0045466) and Zebuhr (US 2017/0348611) fails to fairly teach or suggest all limitations of the claims as amended, specifically the wipers of Zebuhr would not be fairly combined with Bitterly as claimed (See arguments 1/14/22 pages 17-18). 
Considering claims 25-27, applicant argues that the closest relevant prior art of Bitterly (US 2005/0045466) and Zebuhr (US 2017/0348611) fails to fairly teach or suggest all limitations of the claims as amended, specifically the wipers of Zebuhr would not be fairly combined with Bitterly as claimed (See arguments 1/14/22 pages 20-22). 
Considering claims 28-30 applicant argues that the closest relevant prior art of Bitterly (US 2005/0045466) fails to fairly teach or suggest all limitations of the claims as amended, specifically the combination of two separate motors into a single would not be obvious to one of ordinary skill in the art due to the different constructional locations of the housings (see arguments 1/14/22 pages 16-17).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772